Smith, J.
We are of the opinion that under the claim of the will of Caladon Symmes relied on by the defendant, the plaintiff is not entitled, in this proceeding, to applicate to the payment of his claim against John M. Symmes, any part of the amount given to the latter by the will of his father, now in the hands of the administrator with the will annexed, of the estate of Caladon Symmes. That the said testator had the right to provide as he did, that no part of any of his estate given to any of his children, should by any process of law be seized or appropriated by a creditor before payment to such child, but that the same should only be paid to such child personally.
This view is sustained by the following cases cited by counsel for defendant:
22 Redfield on Wills, 290, sec. 19; 19 Atlantic Rep., ’383; 23 Atlantic Rep., 383.